Citation Nr: 1746570	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral enthesopathy plantar aponeurosis (claimed as bilateral plantar fasciitis).

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1988 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for bilateral enthesopathy plantar aponeurosis (claimed as bilateral plantar fasciitis), assigning a 10 percent rating, effective December 1, 2008; and granted service connection for hemorrhoids, assigning a 0 percent rating, effective December 1, 2008.  

The Veteran also appealed an initial increased rating claim higher than 0 percent for a right knee disability and a service connection claim for hypertension.  On the VA-Form 9 dated in March 2011, the Veteran stated that a higher rating for the right knee would satisfy his appeal.  In a May 2016 rating decision, the RO granted an increased rating of 10 percent for the right knee disability; and also granted service connection for hypertension.  Although the Veteran did not specify which rating he would be satisfied with, with respect to the knee, the RO treated the right knee claim as satisfied and did not certify this matter to the Board.  The Veteran's representative also did not address the right knee claim in the September 2017 informal hearing presentation as an issue on appeal.  As there appears to be no case or controversy left with respect to the increased rating claim for the right knee and service connection for hypertension, these matters are no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disabilities are manifested by severe foot impairment.

2.  The medical evidence describes, at most, mild to moderate hemorrhoid symptoms.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for bilateral enthesopathy plantar aponeurosis, are met, effective December 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5276 (2016).

2.  The criteria for a compensable  rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that the duties to notify and assist have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran participated in the Benefits Delivery at Discharge Program and received notice of the information and evidence needed to substantiate and complete the claim in May 2008.  He acknowledged receipt of the notice in May 2008 and indicated that he had no other information or evidence to give VA to substantiate the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  The Veteran has not made VA aware of any additional relevant, available records that have not been obtained.

The Veteran underwent VA examinations in July 2008 and April 2015.  The examination includes objective findings necessary for rating purposes and discusses the severity of the Veteran's feet disabilities and hemorrhoids.  

After the examinations, the United States Court of Appeals for Veterans Claims (Court) issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The April 2015 VA examination addressing the feet noted that the Veteran had pain on weight-bearing, but did not otherwise clarify whether there was pain on active and passive motion.  The Veteran is not prejudiced by this, however, as he is not being rated based on limitation of motion of his feet, but rather on the functional impairment caused by his symptoms of pain.  Thus, another examination is not warranted to address the feet disabilities.

In sum, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2016).

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  Bilateral Enthesopathy Plantar Aponeurosis

The Veteran's bilateral foot disabilities are rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276, for acquired flatfoot.  Under Diagnostic Code 5276, mild acquired flatfoot with symptoms relieved by built-up shoe or arch support warrants a 0 percent rating.  Moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral warrants a 10 percent rating.  Bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating.  Bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants a 50 percent rating.  

Another potentially relevant diagnostic code is Diagnostic Code 5284, (for other foot injuries).  A July 2008 VA examination report notes that the Veteran had trauma to the right Achilles tendon in 2003 in service.  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries; a 20 percent rating is assigned for moderately severe foot injuries; and a 30 percent rating is assigned for severe foot injuries.  A 40 percent rating is only warranted if there is "actual loss of use of the foot."  Id.   

In addressing the medical evidence of record, the Board finds that the Veteran's foot disabilities are productive of more severe than moderate impairment.  A July 2008 VA examination report shows the Veteran had complaints of pain in the balls of his foot and the arches.  Prolonged periods of walking and standing precipitated the pain.  On physical examination there was tenderness on palpation of the Achilles tendon at the insertion and along the plantar arch and heel.  There also were callosities and unusual shoe wear pattern suggesting abnormal weight-bearing.  There was no evidence of painful motion or swelling, instability or weakness.  X-rays of the feet were normal.  The diagnoses were enthesopathy plantar aponeurosis and plantar fasciitis.  It was noted that there was mild to moderate to severe effects on daily activities, including exercise and sports being severely limited; and chores, recreation, driving, and travel being moderately limited.

An April 2015 VA examination report shows diagnoses of flatfoot and plantar fasciitis, as well as bilateral enthesopathy plantar aponeurosis.  It was noted that the pain had gotten worse and that the Veteran described severe pain in the morning.  He also noted that he was unable to walk without pain, and that the pain would become excruciating after climbing a ladder or power walking.  Overall, the Veteran reported that it was painful to walk, exercise, or play sports, and that he could not hike without pain.  On objective evaluation, the Veteran had pain on use of both feet, and pain on manipulation of both feet.  There was no swelling or characteristic callus.  There also was no evidence of marked deformity on either foot.  The Veteran had used orthotics without relief; and he did have extreme tenderness of plantar surfaces on both feet that was not improved by orthopedic shoes or appliances.  There was no marked pronation of one or both feet; nor was there "inward" bowing of the Achilles tendon.  Overall, the examiner found that the severity of the Veteran's foot disabilities was moderate.  

There are a number of findings noted on examination in July 2008 and April 2015 that are noted for the rating criteria for severe impairment, such as the characteristic callosities noted in July 2008, which is considered as severe flatfoot.  The July 2008 VA examination also noted severe impairment with exercise.  In addition, the April 2015 VA examination report notes extreme tenderness of plantar surface, not improved by orthopedic shoes or appliances, as well as pain on manipulation and use.  Not all of the criteria for the next higher 30 percent rating are noted.  For instance, there is no swelling, or objective evidence of marked deformity.  In addition, the April 2015 VA examination did not show any calluses.  Nonetheless, overall the impairment in the bilateral feet is considered more severe than moderate.  

The April 2015 VA examination noted extreme tenderness of plantar surface not improved by orthopedic shoes or appliances, which is one of the criteria for pronounced flatfoot, which warrants a rating higher than 30 percent.  However, there was no marked pronation, marked inward displacement, or severe spasm of the tendoachilles on manipulation.  The Veteran's bilateral foot disabilities do not more closely approximate the criteria for pronounced flatfoot.  Therefore, a 30 percent rating, but no higher, is warranted for the bilateral foot disabilities, effective December 1, 2008.  

The Veteran would not be entitled to a rating higher than 30 percent under Diagnostic Code 5284, either, as the impairment in his feet is not akin to "actual loss of use of the foot," which is required for the next higher 40 percent rating under that code.  The trauma to the right Achilles in 2003 was not shown to be the cause of the impairment in the right foot; as the tenderness shown on examination was not in the heel but rather in the plantar surface of the foot.  Thus, a separate rating under Diagnostic Code 5284 based on impairment from the right Achilles tendon alone would not be higher than 30 percent.

The Veteran argued on his VA-Form 9 in March 2011 that he should have received two separate 10 percent ratings for each of his feet, rather than one 10 percent rating.  The rating criteria for flatfoot account for whether the disability involves the unilateral foot or bilateral feet.  For instance, a 30 percent rating is awarded for bilateral flatfeet; while a 20 percent rating would have applied if there was only foot disability involved.  Thus, the Veteran is being properly compensated for both feet with the singular rating under Diagnostic Code 5276; and two separate ratings of 30 percent are not warranted for bilateral enthesopathy plantar aponeurosis, effective December 1, 2008.

The Veteran is competent to report symptoms associated with his feet disabilities, and there is no reason shown to doubt his credibility in this regard.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the severity of the clinical manifestations of his bilateral feet disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  And, even if his opinion was entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the feet.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the evidence demonstrates entitlement to a single rating of 30 percent for both feet, effective December 1, 2008, but no higher, is warranted.  To the extent that any further increase is denied for the feet, there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

B.  Hemorrhoids

As noted in the introduction, the Veteran has a noncompensable (0 percent) rating for hemorrhoids, effective December 1, 2008.  The Veteran seeks a higher rating.  On his VA-Form 9 he stated that his hemorrhoids have become worse with regular bleeding at least once every 7 to 10 days.  His representative also argued on the informal hearing presentation in September 2017 that he had frequent, recurrent episodes of bleeding due to his hemorrhoids, which should warrant a 10 percent rating.  

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.118, Diagnostic Code 7336.  Under Diagnostic Code 7336, a 0 percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

A July 2008 VA examination report shows the Veteran had hemorrhoids with fissures and noted blood after passing a hard stool.  He had had symptoms four to five times per year but had not been anemic.

An April 2015 VA examination report shows findings of internal and external hemorrhoids.  It also noted that the Veteran had been diagnosed with fissures.  The Veteran complained of rectal bleeding, and painful bowel movements, with worsening symptoms after eating spicy foods.  He noted that he had to get up and walk more often when he had symptoms.  Objective examination noted that the Veteran had mild or moderate hemorrhoids with persistent bleeding, but not with secondary anemia or fissures.

The medical evidence does not show that a rating higher than 0 percent is warranted for the Veteran's hemorrhoids.  Specifically, there is no medical evidence of external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or persistent bleeding with secondary anemia or fissures.  The examination in July 2008 noted that the Veteran had a history of fissures, but had not been evaluated in four or five years.  There were no fissures noted on examination in July 2008 or April 2015.  The April 2015 VA examination report noted persistent bleeding, but neither examination showed any findings of anemia.  While the Veteran's complaints regarding his hemorrhoids have been considered, the record does not show more than mild to moderate hemorrhoids.

Based on these findings, the Veteran's claim for a rating higher than 0 percent for hemorrhoids is denied.

III.  Other Considerations

The evaluations of the Veteran's feet disabilities and hemorrhoids do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's foot disabilities and hemorrhoids with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the medical evidence shows severe impairment related to the feet, which is considered by the 30 percent rating assigned under Diagnostic Code 5276.  The terms mild, moderate, and severe in Diagnostic Code 5276 are broad enough to include all of the symptoms of the Veteran's foot disabilities. In addition, the Veteran's hemorrhoids, which are mild or moderate, are contemplated by Diagnostic Code 7336, which assigns a 0 percent rating for mild or moderate hemorrhoids.  Thus, there are no manifestations of the Veteran's feet disabilities or hemorrhoids that are not accounted for in evaluating them under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

The available schedular evaluations are adequate to rate the disabilities, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, need not be addressed.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's foot disabilities or hemorrhoids for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However the issue of unemployability has not been raised by the record.  Therefore, any inferred TDIU claim is inapplicable in this case.








							(Continued on the next page)

ORDER

Entitlement to an initial increased rating, of 30 percent, but no higher, for bilateral enthesopathy plantar aponeurosis (claimed as bilateral plantar fasciitis), is granted, effective December 1, 2008, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial increased rating higher than 0 percent for hemorrhoids is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


